DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claim 1 requires that the CVD is “different from conformal deposition” but “conformal deposition” is not taught.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for CVD of a silicon nitride, does not reasonably provide enablement for conformal (or different than conformal) deposition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In regard to the Wands factors, there is no mention of conformal deposition in the specification (i.e. includes no direction by inventor) nor does it include any examples of such.  While one of ordinary skill has a general idea of “conformal deposition”, it is not clear what the claimed extent of deposition would be “conformal” versus “different than conformal”, because the term is a relative term in that some deposition is more conformal than other.  It is particularly noted that prior art generally uses the term “conformality” as an indication of how conformal a film is, particularly to features on a substrate, but the conformal deposition can be an ALD or non-ALD process and therefore there is no clear “conformal deposition process” as one process might be considered more conformal than another and may not meet the same bar of conformality of a different process.  So, without a measure of the conformality, or a description of such a conformal process, there is insufficient predictability in the specification to know what would be considered conformal or not.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires that the CVD be “different from conformal film deposition” – but this is a negative limitation and the positive recitation, “conformal deposition” does not have support in the originally filed specification and is also unclear.  As per MPEP 2173.05(i), negative limitations must have support in the original disclosure.
Further, the term “conformal” is a relative term (some depositions may be more conformal than others) and there is not a basis for knowing what is conformal and what is not.  Since there is no basis for what is conformal, there is likewise no basis for what would be “different than conformal”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (2014/0209562).
LaVoie teaches a method of forming a SiN layer by ALD wherein material is applied to the sides and bottom, see Fig. 12A and related text and [0060-62].
The process further includes, as per Fig. 12C and related text, the further includes alternate exposures to ammonia and silicon gas thereby meeting the depositing and adsorbing and supplying steps [0105-106] to fill the center.
The ALD process is understood to include a number of cycles of applying nitrogen radicals and a silicon containing gas - thereby meeting the requirements of the first and second nitrogen radicals (the claim is not limited from reading on a multiple number of ALD steps).
In regard to the steps that include absorbing only an ammonia plasma and then further supplying only a nitrogen radical, LaVoie teaches treatment of the substrate during the process with either a nitrogen plasma and or an ammonia plasma [0085-86].  The teachings also include nitrogen plasma as part of the deposition process [0105-106] – therefore, based on the teachings of LaVoie it would have been operable to apply an ammonia plasma as a first nitrogen containing radical and then apply a nitrogen radical as a second nitrogen containing radical.
In terms of the “conformal deposition”, the term is indefinite in the claim and further, films are conformal to different degrees, therefore it is held that the process of LaVoie is not the conformal process as claimed.  The Office holds the position that the use of the CFD process of LaVoie does not guarantee a conformal film as claimed, such as taught by LaVoie that process conditions lead to a less conformal the layer [0081].
Regarding claim 2, the method of LaVoie is broadly CVD (both ALD and CVD are taught and ALD is a sub-set of CVD, in any case), but in any case, the teachings further include that during a fill process CVD gas phase reactions occur [0008].
Regarding claim 3, as per the ALD process, the steps are repeated.
Regarding claim 4, as per Fig. 12B, LaVoie teaches applying an etchant, the etchant impacts an upper portion of the depression and to some extent would necessarily be adsorbed (see also [0093-95].  As noted above, the process is continued as per Fig. 12C.  The claim does not expressly require there to be no deposition onto the areas that were exposed to the inhibiting agent, therefore all requirements of the claim are met. In regard to repeating the steps including the agent, as per MPEP 2144.04 B. a duplication of parts is obvious without a showing of criticality- such principal would be understood as applicable to a process step particularly wherein it is further noted that a change in sequence is likewise obvious without a showing of criticality.  In this case, to repeat the process step would have been obvious in order to effectively fill the gap as desired without reentrant portions as discussed by LaVoie.
Regarding claim 5, the SiN layer is formed using ammonia plasma [0105-06].
Regarding claim 6, LaVoie teaches a remote plasma agent [0095].
Regarding claim 7, as per above LaVoie teaches a remote plasma but also teaches that the system uses inductively coupled plasma [0129].
Regarding claim 9, as per above, the ALD process steps are all repeated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (2014/0209562) in view of Kanno (2007/0090358).
The teachings of Lavoie are described above, including applying an etchant to remove some of the silicon nitride during processing. Lavoie exemplifies NF3, for example, but does not teach chlorine gas as claimed. Kanno teaches that a silicon nitride film is operably etched by chlorine gas or NF3.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the chlorine gas of condo instead of the NF3 of Lavoie as Kanno teaches chlorine gas is operable in the same process.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicants have amended the claims to require that the CVD step is different than conformal film deposition.  The amendments have overcome the previously applied 112 rejections.
As per above, however, there is no basis in the specification for the CVD being different than “conformal film deposition”.  The specification does not support conformal deposition (and therefore does not support deposition different from that) and does not provide any gauge to know exactly what this means. Applicants appear to have improperly applied the language of the teachings of the prior art to attempt to overcome those teachings.  As further per the MPEP, any claim containing a negative limitation which does not have a basis in the disclosure should be rejected under 112(a).  In this case, because the term “conformal” is reasonably a term of degree, the claims also are rejected for being indefinite, and, because the state of the art and prior art sets forth different measures of and processes for forming conformal layers, the claims are also rejected under scope of enablement. 
Because conformal is indefinite and the measure is different reference to reference, the teachings of LaVoie are maintained, but Hasebe is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715